Mr. Justice Ramírez Bages,
with whom Mr. Justice Torres Rigual concurs, dissenting.
San Juan, Puerto Rico, December 16,1968
I dissent from the conclusion contained in the opinion of the Court to the effect that § 6 of the Weapons Law of 1951 is not applicable to the facts in the record of the case for “Under the findings appellant was not bound to register it.”
In this case there was actually an accidental having or' possession of a firearm without a license. The Weapons Law does not expressly exclude from the requirement of such license the accidental having or possession. On the contrary, it is clearly inferred from its several provisions that the principal purpose of the lawmaker is to proscribe the having or possession of a firearm without license in a drastic manner and this being a legislation of public policy, it should be object of strict interpretation. Cooke v. United States, 275 F.2d 887 (D.C. Cir. 1959). Thus we see that the dealer in weapons cannot sell a firearm to anybody without asserting that such person holds a license to have or to possess a firearm. He may purchase a registered firearm from the person who has it registered provided such person has a license to have and possess said firearm. If he fails to comply with these requirements he is guilty of a misdemeanor. (25 L.P.R.A. §§ 432 (d) and 438.) Section 29 (k) (25 L.P.R.A. § 439 (k)) provides that upon the death of a person who holds a license to have and possess a firearm, the executor should report such fact to the Chief of Police. The latter shall make the necessary provisions for the custody of said firearm and if the weapon is *754assigned to one of the heirs, it shall be delivered to said grantee if a license is issued to him. Moreover, the person who holds a license to have a firearm and wants to get rid of the weapon can only do so in two ways, he may sell it to an authorized dealer or surrender it to the Police.
However, it has been held that an accidental possession without license is excusable when the same is for a lawful purpose, such as having found the firearm and carrying it for the purpose of delivering it to the police or when it results from having disarmed a wrongful possessor. People v. Furey, 217 N.Y.S.2d 189 (1961). The delay in the police procedure of an application for license is not an excuse for having or possessing a firearm without license. People v. Weisman, 229 N.Y.S.2d 171 (1962). In the case at bar not only did no circumstance appear to make excusable the having or possession of the firearm, but on the contrary, there is no question that appellant aimed with the revolver at the deceased’s head and pulled the trigger for which reason the revolver went off causing the death of the human being at whom he was aiming. For the purposes of the violation, it was immaterial whether he thought that the revolver was unloaded, since the criminal intent is not an essential ingredient of the offense in question it being only necessary to have the intent of committing the prohibited act, that is having the firearm without license.
In my opinion the Court should have affirmed appellant’s conviction for violation of § 6 of the Weapons Law.